PER CURIAM.
Eluid Suazo appeals from a decision of the United States Court of Appeals for Veterans Claims finding that Suazo had failed to timely file his Notice of Appeal and that Suazo could not, under the circumstances, equitably toll the 120-day filing period. We have reviewed the appeal, and agree that the Veterans Court’s decision rested either on a factual determination or on an application of law to fact. In either instance, this court lacks jurisdiction to review the merits of that decision. See 38 U.S.C. § 7292(d)(2); Leonard v. Gober, 223 F.3d 1374, 1375-76 (Fed. Cir.2000) (concluding that the court lacked jurisdiction to review a decision by the Veterans Court finding that the claimant had failed to timely file a Notice of Appeal and could not equitably toll the filing deadline). Accordingly, this appeal must be dismissed for lack of jurisdiction.